                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                    Plaintiff,                            8:18-CV-563

vs.                                            MEMORANDUM AND ORDER

SELECT FOOD MART, INC.,

                    Defendant.


      This matter is before the Court on the defendant's motion to dismiss
pursuant to Fed. R. Civ. P. 12(b)(6) (filing 5) and motion for joinder pursuant
to Fed. R. Civ. P. 19 (filing 7). Both motions will be denied.
      Neither motion complies with this Court's local rules, because neither
motion is supported by a brief. NECivR 7.1(a)(1)(A) requires any motion
raising a substantial issue of law—and these motions clearly do—to be
"supported by a brief filed and served together with the motion." Failure to
brief an issue may waive the issue, see id. and failure to file a brief altogether
can be considered abandonment of the motion, see NECivR 7.1(a)(1)(B). A
conclusory assertion that a case should be dismissed "for the reason that the
named Defendant herein is not the real party in interest," without a supporting
brief providing any argument or legal authority, is simply not something the
Court can act on.
      Furthermore, neither motion is supported by any evidence—and both
motions require it. When a motion requires the Court to consider any factual
matters not stated in the pleadings, the moving party must file and serve
supporting evidentiary materials. NECivR 7.1(a)(2)(A). And in this case, the
complaint alleges violations of the Americans with Disabilities Act on
commercial property owned by the defendant. Filing 1. The defendant's motion
to dismiss claims it is not the real party in interest, but provides nothing to
substantiate that claim. See filing 5. Similarly, the defendant's motion for
joinder admits that the defendant owns the property, but claims that the
property is subject to a lease and that the lessee must be joined—but again,
provides nothing to substantiate those claims. See filing 7. Nothing the
defendant has filed even identifies the party it claims should be joined, which
presents both a legal and a practical impediment to joinder.
      Accordingly, because neither of the defendant's motions is consistent
with the Court's rules, and because no evidentiary basis for either motion is
present on the record,


      IT IS ORDERED that the defendant's motion to dismiss (filing 5)
      and motion for joinder (filing 7) are denied.


      Dated this 10th day of January, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
